COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-390-CV





IN RE CHERIBA DARNELLE WHITE	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1) ON REHEARING

------------

After considering relator Cheriba Darnelle White’s motion for rehearing and rehearing en banc and all responses, we deny the motion, but we withdraw our February 20, 2007 opinion and substitute the following in its place to correct our original opinion.

The court has considered relator’s “Petition for Invalidation of Trial Court Orders Pursuant to the Indian Child Welfare Act,” the responses of the real parties in interest, relator’s amended reply to the Guerins’ response, and the record.  
See
 
Tex. R. App. P.
 52.7(a), (b); 
In re Bahn,
 13 S.W.3d 865, 870 (Tex. App.—Fort Worth 2000, orig. proceeding).  The court is of the opinion that relief should be denied.  

Accordingly, relator’s “Petition for Invalidation of Trial Court Orders Pursuant to the Indian Child Welfare Act” is denied.  

The court has also considered relator’s “Objections to the Response of the Guerins as Real Parties in Interest and Motion to Strike Same,” the Guerins’ response, and relator’s reply thereto, and is of the opinion that they should be denied.  

Accordingly, relator’s “Objections to the Response of the Guerins as Real Parties in Interest and Motion to Strike Same” are also denied. 

The court has also considered relator’s “Unopposed Motion for Ruling, Oral Argument or Further Briefing” and is of the opinion that the motion should be denied as moot.

Accordingly, relator’s “Unopposed Motion for Ruling, Oral Argument or Further Briefing” is denied as moot.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL A:  DAUPHINOT, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED:  September 20, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.